Citation Nr: 1233159	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-11 087	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether L. may be recognized as the helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.  The appellant is the Veteran's former spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied recognition of L. as a helpless child of the Veteran.  In December 2002, the appellant appeared at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2004, a Travel Board hearing was held before a Veterans Law Judge.  Transcripts of these hearings are associated with the Veteran's claims file.  In January 2006 and in May 2010, the case was remanded for additional development.  

In May 2012, the appellant was advised that the Veterans Law Judge who had conducted the July 2004 Travel Board hearing and issued the January 2006 and May 2010 decisions was no longer available to consider her appeal as an individual member of the Board.  The appellant was offered the opportunity for another hearing before the Board, and was further advised that if she did not respond within 30 days of that letter, the Board would assume that she did not want another hearing and would proceed accordingly.  The appellant did not respond to the Board's May 2012 letter and as more than 30 days have since passed, the case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

At the outset, the Board recognizes that the appellant's claim has been pending since 2003, and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that additional development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

The appellant alleges that L., who was born in August 1957, was permanently incapable of self-support by reason of mental defect at the date of attaining the age of 18 years.  In January 2006 and in May 2010, the Board remanded the claim to obtain records from the Social Security Administration (SSA) as the appellant had indicated that L. began receiving SSA benefits because of her psychiatric disability.

In August and November 2006 responses to requests by VA, SSA indicated that L. was entitled to disability benefits and that VA's request for L.'s SSA records was being transferred to the appropriate District Office.  In November 2006, the District Office stated that even though it was L.'s servicing office, it did not maintain SSA disability folders; hence, it was forwarding the request back to the jurisdictional office.  In December 2006, the SSA jurisdictional office indicated that the request was being forwarded back to the District Office.  In July 2007, the District Office stated that it was forwarding the request back to the jurisdictional office.  The attached cover letter explained that they were unable to find a disability folder.

A January 2008 Contact Note indicates that a VA employee spoke with an employee at the SSA District Office to inquire about which SSA office she should contact as each SSA office (District and jurisdictional) had referred VA to the other office.  The SSA District Office employee stated that after searching, they had determined that they did have a file on L. and that a request for these records should be sent again to the District Office.  Such a request was made in January 2008; however, the District Office did not respond.

In February 2009, a VA memorandum was prepared for the claims file.  It states that three different requests for L.'s SSA records were made and that one response indicated that the main folder could not be located.  The appellant's claim was then continued for appellate processing and forwarded to the Board for final disposition.  

In May 2010, the Board noted that although the District Office had indicated in July 2007 that they did not have a disability folder for L., a subsequent conversation with that office in January 2008 revealed that they did have a file on L.  Pursuant to the instructions provided by the District Office in January 2008, another request was submitted.  The Board then noted that as SSA had not responded to this most recent request, the availability of L.'s SSA records remained unclear.  The Board then remanded the appellant's claim so that VA could obtain from SSA the records pertinent to L.'s claim for SSA disability benefits.  The Board further instructed, "If the records cannot be obtained, a response to that effect must be associated with the claims folder."

Pursuant to the Board's May 2010 remand, additional requests for L.'s SSA records were submitted to the SSA District Office in June 2010 (initial request) and in August 2010 (follow-up request).  SSA did not respond, and in October 2011 a formal finding memorandum on the unavailability of L.'s SSA records was prepared for the claims file.  The Board notes, however, that although SSA did at one time suggest that they did not have L.'s disability folder, they subsequently corrected themselves and indicated that they did have a file on L.  Since then SSA has not indicated that they are no longer in possession of L.'s disability folder.  

In Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Furthermore, under 38 C.F.R. § 3.159(c)(2):

VA will make as many requests as necessary to obtain relevant records from a Federal department or agency [such as SSA records] . . . VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

Because SSA has not (subsequent to their January 2008 contact) advised VA that L.'s disability records do not exist or that they do not have them, the Board has no recourse but to remand the appellant's claim again for such records.  The appellant's claim should not be returned to the Board until a response - either positive or negative - is received from SSA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders).  

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's prior remand instructed) obtain from SSA copies of any decision regarding L.'s claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, a response from SSA to that effect must be associated with the claims folder, and the reason for their unavailability must be explained for the record.

2. 	The RO should ensure that the requested development is completed and then re-adjudicate the appellant's claim with consideration given to any additional evidence added to the claims file.  If the appellant's claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

